IN THE SUPREME COURT OF THE STATE OF MONTANA                                          09/23/2021


                                           OP 21-0452
                                                                                                Case Number: OP 21-0452

                                                                              FILED                    „
PAUL LEE HAGLER,
                                                                              SEP 2 3 2021
               Petitioner,                                                  Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana

       v.
                                                                         ORDER
PETER BLUDWORTH, Warden, Crossroads
Correctional Center,

               Respondent.


          Through counsel, Petitioner Paul Lee Hagler seeks a writ of habeas corpus for his
immediate release from the Crossroads Correction Center, as he argues he was sentenced
illegally pursuant to § 46-22-101(2019) and in violation of House Bill 701. Additionally,
Hagler requests this Court to issue a supplemental order directing the District Court to expunge the
underlying Criminal Possession of Dangerous Drugs charge from his record. Hagler includes with
his petition the following documents: Plea Agreement; Information; § 45-9-102, MCA
(2015); Judgment and Sentence; Judgment and Sentence Following Revocation; Petition for
Revocation; Order Revoking Suspended Sentence, and Sentence; and Affidavit and
Application for Permission to File an Information.
          Upon review, the Court deems it advisable to obtain a response.
          IT IS THEREFORE ORDERED that the Attorney General, the District Court, or both,
are GRANTED thirty days frorn the date of this order in which to prepare, file, and serve a
written response to Hagler's petition for writ of habeas corpus, together with appropriate
documentary exhibits and legal memoranda in support.
          The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General, to Richland County Attorney Janet Christofferson, and to all counsel of
record.
       DATED this      2-3 day of September, 2021.
                                                             For the Court,